

114 S3314 IS: Smithsonian American Latino Museum Act
U.S. Senate
2016-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3314IN THE SENATE OF THE UNITED STATESSeptember 13, 2016Mr. Menendez (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo establish within the Smithsonian Institution the Smithsonian American Latino Museum, and for
			 other purposes.
	
		1.Short
 titleThis Act may be cited as the Smithsonian American Latino Museum Act.
		2.Establishment of
 museumThere is established within the Smithsonian Institution a museum to be known as the Smithsonian American Latino Museum.
		3.Location and
			 authorization
			(a)Arts and
 Industries BuildingThe Arts and Industries Building of the Smithsonian Institution, located on the National Mall at 900 Jefferson Drive, Southwest, Washington, District of Columbia, including a new underground annex facility, is designated as the location of the Smithsonian American Latino Museum.
			(b)Planning and
 constructionThe Board of Regents of the Smithsonian Institution, in consultation with the Secretary of the Interior, the Commission of Fine Arts, and the National Capital Planning Commission, and with other appropriate Federal and local agencies, is authorized to prepare plans, design, renovate, rehabilitate, and construct the Smithsonian American Latino Museum facility, as referred to in the May 2011 Report to Congress of the Commission to Study the Potential Creation of a National Museum of the American Latino.
			(c)Schedule and
			 funding
				(1)In
 generalThe Board of Regents is authorized to prepare a plan of action for the Smithsonian American Latino Museum, and to identify and evaluate viable funding models for both construction and operation of the Museum.
 (2)TimingThe plan of action authorized in paragraph (1) shall be concluded not later than 18 months after the date of enactment of this Act.
				4.Agreement with
 Secretary of the InteriorThe Secretary of the Interior and the Board of Regents of the Smithsonian Institution shall enter into an agreement that—
 (1)allows for the planning, design, and construction of the underground annex facility by the Board of Regents, in a manner harmonious with and to protect the open space and visual sightlines of the Mall; and
 (2)provides a timeline for the transfer of administrative jurisdiction, if necessary, of the appropriate subsurface area from the Secretary of the Interior to the Smithsonian Institution.
			5.Consideration of
 recommendations of commissionIn carrying out its duties under this Act, the Board of Regents of the Smithsonian Institution shall take into consideration the reports and plans submitted by the Commission to Study the Potential Creation of a National Museum of the American Latino under section 333 of the Consolidated Natural Resources Act of 2008 (Public Law 110–229; 122 Stat. 784).